Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree and was sentenced as a second felony offender to a prison term of 5 to 10 years. Defense counsel seeks to be relieved of the assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is therefore affirmed and defense counsel’s application for leave to withdraw is granted (see People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, Iv denied 67 NY2d 650).
Mercure, J.P., Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.